Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 19, 2014

                                       No. 04-14-00322-CV

                                VACZILLA TRUCKING, LLC,
                                        Appellant

                                                 v.

                                  CINTAS CORPORATION,
                                         Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 13-03-00059-CVK
                             Honorable Ron Carr, Judge Presiding


                                          ORDER
        Amy Guillen’s notification of late reporter’s record stating that she was not the court
reporter assigned to this case is NOTED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court